DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is in response to the Request for Continued Examination (RCE) filed on August 04, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant’s submission has been considered and has been entered.  
         Priority
This application is a 371 of PCT/EP2018/080650 11/08/2018, is acknowledged. 
Status of Claims
Claims 1-14, 16 and 17 are currently pending in the application. Claim 15 was canceled.
Receipt is acknowledged of amendment / response filed on May 25, 2021 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 08/06/2021, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which now includes claims 1-13 drawn to a compound of Formula I and the elected species as set forth and found to a compound, such as, 
    PNG
    media_image1.png
    193
    248
    media_image1.png
    Greyscale
 , is acknowledged. However, during a telephonic interview with Ms. Jianjie Hu (Attorney for Applicant) on May 27, 2021, Applicant has agreed to cancel non-elected claims 14, 16 and 17 and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 1-13 are currently examined and found allowable over the prior art of record.
Claims 14, 16 and 17 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Ms. Jianjie Hu on May 27, 2021. 
 The application has been amended as follows: 
Claims 14, 16 and 17 have been canceled. 
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-13 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art WO 2014/093696, IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of Formula I 
    PNG
    media_image2.png
    35
    127
    media_image2.png
    Greyscale
 , which is uniquely substituted by different variables, such as, R1, X and R2 etc. Therefore, the instant claims 1-13 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone number for this Group is (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application. This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.


/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626